Citation Nr: 1213855	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-22 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1957 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Huntington, West Virginia.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to be manifested by worse than a level IV impairment of auditory acuity in the right ear and level X impairment of acuity in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral hearing loss were not met.  38 U.S.C.A. § 1155, 5100-5107 (West 2002 & Supp 2011); 38 C.F.R. § Part 4, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in December 2005, prior to the rating decision which is appealed herein, which explained the ways VA could assist him with obtaining evidence in support of his claim.  The December 2005 letter also explained that, in order to receive a higher rating for his hearing loss, the Veteran had to show that it got worse.  The Veteran was sent another letter in March 2006 which explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duties to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including written statements from the Veteran and his relatives and VA treatment records.  The Veteran was afforded three VA examinations in conjunction with this claim.

For these reasons, the Board concludes that VA satisfied its obligations pursuant to the VCAA in this case.

 Increased Rating

The Veteran contends that his hearing loss is more severe than is contemplated by the currently assigned 30 percent rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA treatment records show that the Veteran received treatment for hearing loss including hearing aids.  

In a written statement dated in June 2004, the Veteran wrote that he had difficulty hearing his son on the telephone and difficulty understanding his grandsons.  He has trouble hearing in restaurants.

The Veteran's brother in law wrote that he has to speak loudly in order to have the Veteran understand him.  The Veteran's son wrote that the Veteran always had problems hearing people and one ear was worse than the other.  The Veteran's sister wrote that the Veteran had trouble with his ears since he was in the military.

The Veteran was afforded a VA examination in January 2006.

At that time his pure tone thresholds, in decibels, were: 

HERTZ

1000
2000
3000
4000
RIGHT
15
60
65
60
LEFT
30
100
105
105

The average pure tone threshold in decibels was 50 for the right ear and 85 for the left ear.  The Veteran's speech recognition ability was 88 percent in the right ear and 46 percent in the left ear.  The diagnosis was right ear normal to mild through 1500 sloping to a moderately severe sensorineural hearing loss, and left ear mild through 1000 sloping to a profound sensorineural hearing loss.  Applying Table VI, that yields a level II impairment in the right ear. The Veteran has an exceptional pattern of hearing impairment in the left ear as that term is defined in 38 C.F.R. § 4.86.  Therefore, the rating is determined by determining the roman numeral designation for hearing impairment from either table VI (numeric designation of hearing impairment based on pure tone threshold average and speech impairment) and VIa (numeric designation of hearing impairment based only on pure tone threshold average), whichever results in the higher numeral.  That numeral is then elevated to the next higher numeral.  This yields a level X impairment of auditory acuity in the left ear.  This yields a 10 percent rating.  

The January 2006 audiological evaluation did not document the functional effects of the Veteran's hearing loss disability.  However, he was afforded two additional examinations which did document his difficulty hearing in most situations.  

The Veteran was afforded another VA examination in October 2007.  At that time, the Veteran reported that he had trouble hearing in most situations. 

At that time his pure tone thresholds, in decibels, were: 


HERTZ

1000
2000
3000
4000
RIGHT
25
70
65
60
LEFT
35
100
105
105

The average pure tone threshold in decibels was 55 for the right ear and 86.25 for the left ear.  The Veteran's speech recognition ability was 86 percent in the right ear and 46 percent in the left ear.  The examiner diagnosed mild to moderately severe mixed hearing loss on the right and mild to profound mixed hearing loss on the left.  The Veteran had an exceptional pattern of hearing loss in the right ear.  This yields a level IV impairment of acuity in the right ear.  The Veteran had a level IX impairment of acuity in the left ear.  This yields a 30 percent rating.

The Veteran's hearing was tested for treatment purposes in April 2008.  At that time it was noted that speech discrimination scores were fair on the left and good on the right.  Most comfortable listening levels were 75 decibels in both ears.  Uncomfortable listening levels were 100+ decibels in both ears.  VA audiology continued to work with the Veteran concerning his hearing aids.

The Veteran was afforded a third VA examination of his hearing in August 2010.  His chief complaint was hearing loss and tinnitus bilaterally.  The Veteran had trouble understanding conversational speech especially when there is background noise even with amplification due to poor discrimination.  The effect on occupational activities would be problems hearing.  There was no effect on the Veteran's usual daily activities. 

At the time of that examination, his pure tone thresholds, in decibels, were: 

HERTZ

1000
2000
3000
4000
RIGHT
15
55
65
70
LEFT
25
90
100+
100+

The average pure tone threshold in decibels was 51.25 for the right ear and 81.25 for the left ear.  The Veteran's speech recognition ability was 76 percent in the right ear and 60 percent in the left ear.  The diagnosis was moderate to severe sensorineural hearing loss on the right and mild to profound sensorineural hearing loss on the left.  This yields a level IV hearing impairment in the right ear.  The left ear has an exceptional pattern of hearing loss.  Applying those rules, this yields a level VIII impairment of auditory acuity in the left ear.  Applying Table VII, this yields a 20 percent rating.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's difficulty hearing is contemplated by the currently assigned 30 percent rating.  In fact, his current level of hearing loss is consistent with a 20 percent rating.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

ORDER

A rating in excess of 30 percent for bilateral hearing loss is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


